Citation Nr: 0207705	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  00-00 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for respiratory illness 
other than lung cancer.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant, T.S.


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965 and from December 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.  During the appeal, the veteran relocated 
to Texas and the Waco RO is now the agency of original 
jurisdiction for the purposes of this appeal.

At the veteran's May 2002 Travel Board hearing before the 
undersigned Board member, the veteran raised a claim for lung 
cancer. In a May 2002 rating decision, the Waco RO granted 
service connection for non-small cell cancer of the lung and 
assigned a 100 percent evaluation effective January 2002. 
Prior to the aforementioned grant of service connection for 
lung cancer, the veteran properly appealed the issue of 
entitlement to service connection for respiratory illness, 
claimed as due to exposure of herbicides in service.  The 
Board will consider the veteran's claim excluding evidence of 
the veteran's lung cancer.  The issue has been 
recharacterized as such and is reflected on the title page of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran was decorated for service in Vietnam during 
the Vietnam era.

3.  There is no competent medical diagnosis of a respiratory 
illness other than lung cancer that is causally or 
etiologically related to an injury or disease suffered in 
service or as a result of exposure to herbicides such as 
Agent Orange.

CONCLUSIONS OF LAW

1. The veteran is presumed to have been exposed during his 
period of service to a herbicide agent. 38 U.S.C. § 1116(f), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-___ (H.R. 1291) (Dec. 
27, 2001); 38 U.S.C. § 1116(a)(3) (2002).

2. Respiratory illness, other than lung cancer, to include as 
a result of exposure to herbicides, was not incurred in or 
aggravated by service, and may not be presumed to have been 
so incurred.  38 U.S.C. §§ 1110, 1112(c), 1113, 1116, 5107 
(2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 
(2001), as amended by 66 Fed. Reg. 45,620, 45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for a respiratory illness, other than 
lung cancer, claimed as due to exposure to herbicides.  The 
RO previously denied the veteran this benefit based, in part, 
on rationale that was then valid, but upon which, due to a 
recent change in the law, the Board may no longer rely.  
Specifically, the RO at one time found that the veteran had 
not submitted evidence of a well-grounded claim.  

During the pendency of the appeal, the President signed into 
law the Veteran's Claims Assistance Act of 2000, which 
eliminates the requirement of submitting a well-grounded 
claim and enhances VA's duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (2002).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date. Dyment 
v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002); 
38 U.S.C. § 5107 (2002).  

Further, during the pendency of this appeal, on December 27, 
2000, the President signed HR 1291, the "Veterans Education 
and Benefits Expansion Act of 2001", which added Diabetes 
Mellitus Type II to the list of presumptive diseases as due 
to herbicides exposure and provided a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era. 38 U.S.C. § 1116(f), as added by § 201(c) of 
the "Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107- (H.R. 1291) (Dec. 27, 2001).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has indicated 
that it developed and considered the veteran's claim pursuant 
to the VCAA.  Further, as explained below, even prior to the 
enactment of the VCAA, the RO took action that is consistent 
with the notification and assistance provisions of the VCAA, 
and thereafter readjudicated the veteran's claim.  The 
veteran was informed of the evidence needed to substantiate 
his claim and given the opportunity to submit additional 
evidence.  All relevant service medical and personnel 
records, as well as private medical records were obtained. 
The veteran has not indicated, nor is the Board aware of any 
outstanding evidence. 

While the veteran is now presumed to have been exposed to 
herbicides during service, the basic entitlements of service 
connection have not been meet, which shall be explained in 
greater detail below. 38 C.F.R. § 3.303(a). The Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran contends that he is entitled to service 
connection for a respiratory illness, claimed as a result of 
exposure to herbicides, including Agent Orange.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  38 
U.S.C. § 1110; 38 C.F.R. § 3.303.  Subsequent manifestations 
of a chronic disease in service, however remote, are to be 
service connected unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  Recently, the Secretary has determined that 
there is not a positive association between herbicide 
exposure and respiratory disorders other than respiratory 
cancers and thus, no presumptive service connection. See 
Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).  As 
the veteran does not have one of the listed diseases, other 
than lung cancer which has already been service connected, he 
is not entitled to service connection by presumption, based 
on herbicide exposure. 38 C.F.R. § 3.309(e).  Moreover, the 
Secretary has specifically held that presumptive service 
connection is not warranted for respiratory disorders other 
than certain respiratory cancers. Thus, the Board proceeds 
with determining service connection on a direct causation 
basis. 

The veteran's DD-214 for the period of service with the US 
Air Force between December 1967 and September 1969, reflects 
that the veteran received the Vietnam Campaign Medal, the 
Vietnam Service Medal, and the National Defense Service 
Medal. Therefore, having served in the Republic of Vietnam, 
the veteran is presumed to have been exposed during his 
period of service to a herbicide agent. 38 U.S.C. § 1116(f). 

Service medical records show no diagnosis of a chronic 
respiratory disorder. Complaints of cough and chest pain in 
September 1962 were associated with an upper respiratory 
infection. A June 1963 chest x-ray was negative. The earliest 
post-service treatment reports of record are dated in 1983 
and thus, there are no manifestations of a chronic disease in 
service or within the presumptive period under 38 C.F.R. 
§ 3.307, so as to permit a finding of service connection 
pursuant to 38 C.F.R. § 3.303(b).

Based on a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
respiratory illness, other than lung cancer, to include as a 
result of exposure to herbicides, is not warranted.  
Specifically, while the veteran was diagnosed with chronic 
lung disease in October 1983, bronchitis in September 1997 
and September 1998, bronchospastic airways disease in May 
1998, chronic obstructive pulmonary disease in June 1998, and 
a respiratory infection/bronchitis in September 1998, there 
has been no showing that the veteran's current respiratory 
illness is related to a personal injury suffered or disease 
contracted in the line of duty, or as a result of exposure to 
herbicides, during his active military service. While Dr. 
P.K. indicated in a June 1999 statement that "it is possible 
that some of [the veteran's] symptom's are from agent 
orange", he did not list the specific symptoms to which he 
was referring nor did he attribute an actual respiratory 
disease or illness to an injury or disease suffered in 
service or in-service herbicide exposure.

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection.  The evidence is 
not in relative equipoise; therefore, the veteran 
may not be afforded the benefit of the doubt in resolution of 
this claim and his claim must be denied. 

ORDER

Entitlement to service connection for a respiratory illness, 
other than lung cancer, is denied.

		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

